Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.  Applicant’s election without traverse of group I in the reply filed on May 31, 2022 is acknowledged.
                                               Status of the Application
2.  Claims 1-5, 7-9, 14-15, 31, 33, 36 and new claims 54-59 are considered for examination along with elected SEQ ID NO: 46. Claims 34 and 43 were withdrawn from further consideration as being drawn to nonelected group. Claims 6, 10-13, 16-30, 32, 35, 37-42, 44-53 were canceled.
                                                        Priority
3.  This application filed on March 07, 2019 is a 371 of PCT/AU2017/050974 filed on September 07, 2017 which claims foreign priority to AU 2016903599 filed on September, 07, 2016.
                                       Objection to the specification
4.   The disclosure is objected to because of the following informalities: 
       (i)  The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. Drawings (Fig. 3-1, 3-2, 4 and 5) contain sequences comprising more than 10 nucleotides. However, the sequences in each of the figures are not identified by the SEQ ID Nos. 
       (ii) The use of the term (fluorescent dyes on page 10, line 30-36, page 11, line 1-2), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  
The trademark terms for the fluorescent dyes on page 10, line 30-36, page 11, line 1-2 are not accompanied by their generic terminology. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

        Claims 1-5, 7-9, 31, 33 and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 6,025,124).
     Adams et al. teach a method of claims 1, 33, for detecting human immunodeficiency virus (HIV) in a subject with HIV or having HIV infection comprising performing PCR amplification of R region in a biological sample (PBMC) obtained from the subject, wherein the amplification comprises forward and reverse primers which hybridize to sequences located within R region of the long terminal repeats of HIV and detecting amplification product indicative of the presence of HIV in the subject (col. 5, line 45-60, col. 6, line 12-59, col. 9, line 58-67, col. 10, line 1-3: indicating TAR located in R region of LTR of HIV (Fig. 2) and primers 1 and 2 hybridize to said R region and amplify the TAR producing short amplicon indicative of the presence of HIV).
With reference to claims 2, 5, 8, Adams et al. teach that the detection is performed with a labeled probe that hybridized to the R region and the PCR end-point PCR (col. 22-24, example 5).
With reference to claim 3, Adams et al. teach that the nucleic acid is DNA or reverse transcribed RNA (cDNA) (col. 4, line 66-67, Fig. 3).
With reference to claim 4, Adams et al. teach that the HIV is HIV1 or HIV-2 (col. 5, line 30-41).
      With reference to claim 7, 55, Adams et al. teach a method for quantitating HIV DNA copy number and or HIV RNA copy number in a biological sample comprising performing PCR amplification of an R region in a biological sample (PBMC) obtained from the subject, wherein the amplification comprises forward and reverse primers which hybridize to sequences located within R region of the long terminal repeats of HIV and detecting amplification and quantifying the amplified R-region by reference to a corresponding HIV plasmid and normalizing to obtain the copy number of HIV DNA per volume of sample (col. 22-24, example 5, col. 10, line 11-67, col. 11, line 1-12).
   With reference to claim 9, Adams et al. teach that the method further comprises normalizing the HIV DNA copy number against a DNA standard to obtain the HIV copy number per cells in the biological sample (col. 24, line 55-68).
  With reference to claim 31, 54, Adams et al. teach that the method comprise obtaining a biological sample from the subject, preparing DNA and RNA from the sample wherein the sample is a population of cells from blood (col. 22, line 45-67, col. 23, line 1-40). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          A.  Claims 14-15 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 6,025,124) in view of Scheuring (US 2009 /0233985).
           Adams et al. teach a method for detecting HIV in sample as discussed above in section 5. Adams also teach use of digoxigenin probe (col. 11, line 3-12).  However, Adams et al. did not teach a hydrolysis probe quantitative PCR and normalization of copy number by using a housekeeping gene.                           
         Scheuring teach a quantitative PCR of HIV nucleic acid comprising use of a hydrolysis probe in amplifying HIV cDNA and calculating the copy number of HIV using a house keeping gene and HIV plasmid standard curve (para 0380-0382). Scheuring also teach use of a biotinylated primer (para 0399).
                    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Adams et al. with quantitative PCR and normalization of copy number as taught by Scheuring to develop an improved method for quantitation of a nucleic acid sample. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would result in quantitation of a nucleic acid sample because Scheuring explicitly taught quantitative PCR and normalizing using reference standards to quantitate copy number of HIV DNA (para 0380-0382) and such a modification of the method of the claims is considered obvious over the cited art. 
            B. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 6,025,124) in view of Ecker (WO 9117246A1).
               Adams et al. teach a method for detecting HIV in sample as discussed above in section 5. However Adams et al. did not specifically teach oligonucleotide probe comprising the sequence of SEQ ID NO:46.
                    Ecker teach a method for oligonucleotides or oligonucleotide analogues for detecting and modulating human immune deficiency virus (page 10, line 21-35) wherein Ecker teach an oligonucleotide comprising 100 % homology with the sequence of SEQ ID No: 46 (page 16-21 and see the following sequence alignment 
AAQ14698/c
ID   AAQ14698 standard; DNA; 20 BP.
AC   AAQ14698;
KW   human immunodeficiency virus; trans-activation; tat response element;KW   RNA secondary structure; phosphorothioate linkage; retrovirus; ss.
OS   Synthetic.
CC PN   WO9117246-A.
CC PD   14-NOV-1991.
CC PF   04-MAY-1990;   90US-00518929.
PR   04-MAY-1990;   90US-00518929.
CC PA   (ISIS-) ISIS PHARM INC.
CC PI   Ecker DJ;
SQ   Sequence 20 BP; 3 A; 5 C; 6 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 15;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAACCCACTGCTTA 15
              |||||||||||||||
Db         18 GGAACCCACTGCTTA 4
                    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Adams et al. with the probe sequence as taught by Ecker to develop an improved method for detecting HIV nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would result in improved detection of HIV target nucleic acid because Ecker explicitly taught the use of said oligonucleotide in detecting HIV target (para 10, line 21-35) and such a modification of the method of the claims is considered obvious over the cited art. 
                                                   Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637